Title: To James Madison from Albert Gallatin, 5 January 1811
From: Gallatin, Albert
To: Madison, James


Dear Sir
Saturday 5 Jany. 1811
At request of Mr Astor, I beg to be informed whether his son in law Mr Bentson can be permitted to have a passage on board the public vessel which is to take Mr Erving to Europe. I told Mr B. that I would try to ascertain the fact before Monday. I have thrown some notes on the back of Mr Astor’s letter; be pleased to return his English passport.
Mr Astor sent me a verbal message that in case of non renewal of the charter of the Bank U. S., all his funds & those of his friends to the amount of two millions of dollars would be at the command of Government, either in importing specie, circulating any Governt. paper, or in any other way best calculated to prevent any injury arising from the dissolution of the Bank. Mr Bentson told me that in this instance profit was not his object, and that he would go great lengths, partly from pride & partly from wish to see the Bank down. As there will be no time to be lost, I think that I had better open a correspondence with him on the Subject.
My cold has prevented my calling on you on both subjects. Respectfully Your obt. Servt.
Albert Gallatin
